Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/3/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 7/29/2021 is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/29/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Usta (WO 2018121951 A1), hereinafter Usta, in view of Ishimura (JP 60016235 A), hereinafter Ishimura, and further in view of Li (CN 202960178 U), hereinafter Li, and further in view of Fry (US 2851029 A), hereinafter Fry.

Regarding claim 1, Usta discloses a cooking appliance comprising: 
a stove having a cooktop mounted above an oven (Annotated figure 2); 
a bullnose extending from a front of the cooktop (Annotated figure 2); and 
a removable control panel console (Element 2 is seen in figures 3 and 5 removed) including one or more user interface (UI) elements mounted to a front face of the control panel console and configured to control the cooktop (Elements 6), wherein bottom, left, and right walls extend orthogonally from the front face (Figure 5).

    PNG
    media_image1.png
    724
    532
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    383
    476
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    555
    547
    media_image3.png
    Greyscale

Usta does not disclose: 
a plurality of spaced-apart fingers extend upward from a top edge of the front face, the fingers having hooked distal ends; 
wherein the control panel console is transitionable between (a) a first configuration, in which the hooked distal ends of the fingers are engaged with bottom edges of corresponding apertures in a bottom flange of the bullnose, such that the bottom wall of the control panel console is free to pivot away from the stove, and (b) a second configuration, in which the top edge of the control panel console abuts a bottom of the bullnose and the bottom wall is secured to the stove; 
wherein a top surface of the bottom wall is secured to a bottom surface of a lip of a floor of a cooktop chassis when in the second configuration; or
wherein the lip extends toward the front face at a level below the floor of the cooktop chassis.

However, Ishimura teaches:
a plurality of spaced-apart fingers extend upward from a top edge of the front face (14); and
wherein the control panel console is transitionable between (a) a first configuration, in which the hooked distal ends of the fingers are engaged with bottom edges of corresponding apertures (12) in a bottom flange of the bullnose (7), such that the bottom wall of the control panel console is free to pivot away from the cooker (“A protrusion 14 provided in the panel frame 6 penetrates a hole of the same shape provided opposite to the hole 12 of the name plate, and the upper end of the panel frame 6 is locked to the panel base 5” at the bottom of page 1 of the translation), and (b) a second configuration, in which the top edge of the control panel console abuts a bottom of the bullnose and the bottom wall is secured to the cooker (Figure 5); and
wherein the bottom wall is secured to a lip of a floor of a cooker chassis when in the second configuration (Figure 5 shows that the bottom wall is pulled against a lip of floor 5 by 15/16).

    PNG
    media_image4.png
    739
    488
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    233
    347
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    509
    397
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    433
    243
    media_image7.png
    Greyscale

In view of Ishimura’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
a plurality of spaced-apart fingers extend upward from a top edge of the front face; and
wherein the control panel console is transitionable between a first configuration, in which the hooked distal ends of the fingers are engaged with bottom edges of corresponding apertures in a bottom flange of the bullnose, such that the bottom wall of the control panel console is free to pivot away from the cooker, and (b) a second configuration, in which the top edge of the control panel console abuts a bottom of the bullnose and the bottom wall is secured to the cooker; and 
wherein the bottom wall is secured to a lip of a floor of a cooker chassis when in the second configuration as is taught in Ishimura, in the cooking appliance disclosed by Usta.
One would have been motivated to include:
a plurality of spaced-apart fingers extend upward from a top edge of the front face; and
wherein the control panel console is transitionable between a first configuration, in which the hooked distal ends of the fingers are engaged with bottom edges of corresponding apertures in a bottom flange of the bullnose, such that the bottom wall of the control panel console is free to pivot away from the cooker, and (b) a second configuration, in which the top edge of the control panel console abuts a bottom of the bullnose and the bottom wall is secured to the cooker; and 
wherein the bottom wall is secured to a lip of a floor of a cooker chassis when in the second configuration because Ishimura states “The present invention relates to a panel mounting device for a cooking menu display board and a cooking menu display cover used in an open or high-frequency heating cooker, etc., and makes it easy to assemble the display board and the display cover by making the panel frame detachable from the panel base. Moreover, the entire purpose is to align the front surface of the display board evenly and enhance the strength of the display cover” (the beginning of page 1 of the translation). Therefore, including the features taught by Ishimura will simplify assembly and enhance strength in Usta.

Usta, as modified by Ishimura, does not disclose: 
the fingers having hooked distal ends; 
wherein a top surface of the bottom wall is secured to a bottom surface of a lip of a floor of a cooktop chassis when in the second configuration; or
wherein the lip extends toward the front face at a level below the floor of the cooktop chassis.

However, Li teaches the fingers having hooked distal ends (“left hook 111 and right hook 112” all citations from translation). 

    PNG
    media_image8.png
    457
    701
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    779
    428
    media_image9.png
    Greyscale

In view of Li’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the fingers having hooked distal ends as is taught in Li, in the cooking appliance disclosed by Usta.
One would have been motivated to include the fingers having hooked distal ends because Li states “a kind of control panel assembly is provided and has had the baking box of this control panel assembly, and it has simplified assembly structure, is beneficial to the packaging efficiency that improves product.” Therefore, including the features of Li will simplify assembly and improve the product.

Usta, as modified by Ishimura and Li, does not disclose: 
wherein a top surface of the bottom wall is secured to a bottom surface of a lip of a floor of a cooktop chassis when in the second configuration; or 
wherein the lip extends toward the front face at a level below the floor of the cooktop chassis.

However, Fry teaches: 
wherein a top surface of the bottom wall is secured to a bottom surface of a lip of a floor of a cooktop chassis when in the second configuration; and 
wherein the lip extends toward the front face at a level below the floor of the cooktop chassis (“This removable front panel 135 has all of the switches 131 for the surface heaters 52 and 54 fastened to it. It is provided with openings in its top flange receiving the projections 137 bent downwardly from the vertical members fastened to the top wall 121 at each end of the front panel 135. The bottom portion of the control panel 135 extends over the flange 123 and may be fastened to it” column 3, line 20 emphasis added).

    PNG
    media_image10.png
    679
    465
    media_image10.png
    Greyscale

In view of Fry’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 
wherein a top surface of the bottom wall is secured to a bottom surface of a lip of a floor of a cooktop chassis when in the second configuration; and
wherein the lip extends toward the front face at a level below the floor of the cooktop chassis as is taught in Fry, in the cooking appliance as presently modified.
One would have been motivated to include: 
wherein a top surface of the bottom wall is secured to a bottom surface of a lip of a floor of a cooktop chassis when in the second configuration; and
wherein the lip extends toward the front face at a level below the floor of the cooktop chassis because including a connection point at the lower end of the control panel will improve security of the connection.

Regarding claim 5, Usta, as modified by Ishimura, Li, and Fry, discloses the cooking appliance of claim 1, wherein the front face of the control panel console is vertical when in the second configuration (Figure 2 of Usta shows that the front face is substantially vertical when installed).

Regarding claim 6, Usta, as modified by Ishimura, Li, and Fry, discloses the cooking appliance of claim 1, wherein the cooktop is a gas cooktop (“The user changes the amount of gas leaving the control unit by rotating the button” paragraph [0005]).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Usta, in view of Ishimura, in view of Li, in view of Fry, and further in view of Visin (US 6371583 B1), hereinafter Visin.

Regarding claims 3 and 4, Usta, as modified by Ishimura, Li, and Fry, discloses the cooking appliance of claim 1, wherein each of the left and right walls includes two tabs (Figures 3 and 5 of Usta).

 Usta, as modified by Ishimura, Li, and Fry, does not disclose the tabs configured to be received by corresponding slots in the front of the cooktop, an upper one of the corresponding slots in the front of the cooktop is taller than a lower one of the corresponding slots.

However, Visin teaches the tabs configured to be received by corresponding slots (26 and 60), an upper one of the corresponding slots (70) in the surface of the appliance is taller than a lower one of the corresponding slots (74).

    PNG
    media_image11.png
    487
    511
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    553
    724
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    414
    567
    media_image13.png
    Greyscale

In view of Visin’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the tabs configured to be received by corresponding slots, an upper one of the corresponding slots in the surface of the appliance is taller than a lower one of the corresponding slots as is taught in Visin, in the cooking appliance disclosed by Usta.
One would have been motivated to include the tabs configured to be received by corresponding slots, an upper one of the corresponding slots in the surface of the appliance is taller than a lower one of the corresponding slots because Visin states “The present invention relates to an attachment mechanism between a console and an appliance and more particularly to an attachment mechanism that obviates the need for threaded or exposed fasteners” (column 1, line 6). Therefore, including the features of Visin will simplify attachment of the console of Usta and improve aesthetics.

Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Usta, in view of Ishimura, in view of Visin, and further in view of Fry.

Regarding claims 7-10, Usta discloses a stove comprising: 
a cooktop having a cooktop chassis mounted above an oven (See annotated figure 2 above); 
a bullnose extending from a front of the cooktop (See annotated figure 2 above); and 
a removable control panel (2) console including one or more user interface (UI) elements mounted to a front face of the control panel console and configured to control the cooktop (6), wherein bottom, left, and right walls extend orthogonally from the front face (Figure 5), wherein each of the left and right walls includes two tabs (Figure 5).

Usta does not disclose:
the bullnose including a downward-extending vertical flange having a plurality of spaced-apart apertures; and 
a plurality of spaced-apart fingers extend upward from a top edge of the front face; 
wherein the fingers of the control panel console are received by the apertures of the flange of the bullnose, the tabs of the left and right walls are received in corresponding slots of the front of the cooktop, and an upper one of the corresponding slots in the front of the cooktop is taller than a lower one of the corresponding slots, and a top surface of the bottom wall of the control panel console is removably fastened to a bottom surface of a stepped lip extending forward and downward from a floor of the cooktop chassis, such that a front edge of the lip is lower than the floor; or
wherein the control panel console is transitionable between (a) an installed configuration, in which the top edge of the control panel console abuts a bottom of the bullnose and the bottom wall is fastened to the floor of the cooktop chassis, and (b) a removed configuration, in which the bottom wall is unfastened from the floor of the cooktop chassis and hooked distal ends of the fingers are engaged with bottom edges of the apertures in the flange, such that the bottom wall of the control panel console is free to pivot away from the stove.

However, Ishimura teaches:
the bullnose including a downward-extending vertical flange having a plurality of spaced-apart apertures (Figure 3, the apertures 12 in the flange shown in figure 3);
a plurality of spaced-apart fingers extend upward from a top edge of the front face (14); 
wherein the fingers of the control panel console are received by the apertures of the flange of the bullnose (“A protrusion 14 provided in the panel frame 6 penetrates a hole of the same shape provided opposite to the hole 12 of the name plate, and the upper end of the panel frame 6 is locked to the panel base 5” at the bottom of page 1 of the translation), the bottom wall of the control panel console is removably fastened to front lip of a floor of the cooker chassis (Figure 5 shows that the bottom wall is pulled against a lip of floor 5 by 15/16); and
wherein the control panel console is transitionable between (a) an installed configuration, in which the top edge of the control panel console abuts a bottom of the bullnose and the bottom wall is fastened to the floor of the cooker chassis (Figure 5), and (b) a removed configuration, in which the bottom wall is unfastened from the floor of the cooktop chassis and hooked distal ends of the fingers are engaged with bottom edges of the apertures in the flange, such that the bottom wall of the control panel console is free to pivot away from the cooker (“A protrusion 14 provided in the panel frame 6 penetrates a hole of the same shape provided opposite to the hole 12 of the name plate, and the upper end of the panel frame 6 is locked to the panel base 5” at the bottom of page 1 of the translation).

In view of Ishimura’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
the bullnose including a downward-extending vertical flange having a plurality of spaced-apart apertures; 
a plurality of spaced-apart fingers extend upward from a top edge of the front face; 
wherein the fingers of the control panel console are received by the apertures of the flange of the bullnose, the bottom wall of the control panel console is removably fastened to front lip of a floor of the cooker chassis; and
wherein the control panel console is transitionable between (a) an installed configuration, in which the top edge of the control panel console abuts a bottom of the bullnose and the bottom wall is fastened to the floor of the cooker chassis, and (b) a removed configuration, in which the bottom wall is unfastened from the floor of the cooktop chassis and hooked distal ends of the fingers are engaged with bottom edges of the apertures in the flange, such that the bottom wall of the control panel console is free to pivot away from the cooker as is taught in Ishimura, in the cooking appliance disclosed by Usta.
One would have been motivated to include:
the bullnose including a downward-extending vertical flange having a plurality of spaced-apart apertures; 
a plurality of spaced-apart fingers extend upward from a top edge of the front face; 
wherein the fingers of the control panel console are received by the apertures of the flange of the bullnose, the bottom wall of the control panel console is removably fastened to front lip of a floor of the cooker chassis; and
wherein the control panel console is transitionable between (a) an installed configuration, in which the top edge of the control panel console abuts a bottom of the bullnose and the bottom wall is fastened to the floor of the cooker chassis, and (b) a removed configuration, in which the bottom wall is unfastened from the floor of the cooktop chassis and hooked distal ends of the fingers are engaged with bottom edges of the apertures in the flange, such that the bottom wall of the control panel console is free to pivot away from the cooker because Ishimura states “The present invention relates to a panel mounting device for a cooking menu display board and a cooking menu display cover used in an open or high-frequency heating cooker, etc., and makes it easy to assemble the display board and the display cover by making the panel frame detachable from the panel base. Moreover, the entire purpose is to align the front surface of the display board evenly and enhance the strength of the display cover” (the beginning of page 1 of the translation). Therefore, including the features taught by Ishimura will simplify assembly and enhance strength in Usta. 

Usta, as modified by Ishimura, does not disclose: 
the tabs of the left and right walls are received in corresponding slots of the front of the cooktop, and an upper one of the corresponding slots in the front of the cooktop is taller than a lower one of the corresponding slots; or
a top surface of the bottom wall of the control panel console is removably fastened to a bottom surface of a stepped lip extending forward and downward from a floor of the cooktop chassis, such that a front edge of the lip is lower than the floor.

However, Visin teaches the tabs configured to be received by corresponding slots (26 and 60), an upper one of the corresponding slots (70) in the surface of the appliance is taller than a lower one of the corresponding slots (74).

In view of Visin’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the tabs configured to be received by corresponding slots, an upper one of the corresponding slots in the surface of the appliance is taller than a lower one of the corresponding slots as is taught in Visin, in the cooking appliance disclosed by Usta.
One would have been motivated to include the tabs configured to be received by corresponding slots, an upper one of the corresponding slots in the surface of the appliance is taller than a lower one of the corresponding slots because Visin states “The present invention relates to an attachment mechanism between a console and an appliance and more particularly to an attachment mechanism that obviates the need for threaded or exposed fasteners” (column 1, line 6). Therefore, including the features of Visin will simplify attachment of the console of Usta and improve aesthetics.

Usta, as modified by Ishimura and Visin, does not disclose a top surface of the bottom wall of the control panel console is removably fastened to a bottom surface of a stepped lip extending forward and downward from a floor of the cooktop chassis, such that a front edge of the lip is lower than the floor.

However, Fry teaches a top surface of the bottom wall of the control panel console is removably fastened to a bottom surface of a stepped lip extending forward and downward from a floor of the cooktop chassis, such that a front edge of the lip is lower than the floor (“This removable front panel 135 has all of the switches 131 for the surface heaters 52 and 54 fastened to it. It is provided with openings in its top flange receiving the projections 137 bent downwardly from the vertical members fastened to the top wall 121 at each end of the front panel 135. The bottom portion of the control panel 135 extends over the flange 123 and may be fastened to it” column 3, line 20 emphasis added).

In view of Fry’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a top surface of the bottom wall of the control panel console is removably fastened to a bottom surface of a stepped lip extending forward and downward from a floor of the cooktop chassis, such that a front edge of the lip is lower than the floor as is taught in Fry, in the cooking appliance as presently modified.
One would have been motivated to include a top surface of the bottom wall of the control panel console is removably fastened to a bottom surface of a stepped lip extending forward and downward from a floor of the cooktop chassis, such that a front edge of the lip is lower than the floor because including a connection point at the lower end of the control panel will improve security of the connection.

Regarding claim 11, Usta, as modified by Ishimura, Visin, and Fry, discloses the stove of claim 7, wherein the front face of the control panel console is vertical (Figure 2 of Usta shows that the front face is substantially vertical when installed).

Regarding claim 12, Usta, as modified by Ishimura, Visin, and Fry, discloses the stove of claim 7, wherein the one or more UI elements comprise a rotary knob (“The user changes the amount of gas leaving the control unit by rotating the button” paragraph [0005]).

Regarding claim 13, Usta, as modified by Ishimura, Visin, and Fry, discloses the stove of claim 7, wherein the cooktop is a gas cooktop (“The user changes the amount of gas leaving the control unit by rotating the button” paragraph [0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762